This cause is in this court on appeal from a judgment entered by the Municipal Court of Circleville. Plaintiff was arrested for driving a motor vehicle while under the influence of intoxicating liquor. He refused to take the chemical test required in R. C. 4511.191. The Registrar of Motor Vehicles, upon the sworn report of the arresting officer, suspended his driving license. Plaintiff filed his complaint in the Municipal Court of Circleville to test the validity of the revocation of his license. A trial was had. At the conclusion of the trial the court held:
"The petitioner having failed to show error in the action taken by the Registrar or in one or more of the four matters within the scope of the hearing, the petition is denied and the petitioner's driver license and/or driving privilege is, therefore, suspended for a period of six months *Page 452 
effective March 20, 1973 and the cost of these proceedings shall be paid by the petitioner. LICENSE(S) . . . . . . ATTACHED. Limited driving rights to drive to and from work extended to petitioner. (To which the prosecuting attorney for Pickaway County accepts to limited driving privileges.)"
Defendant prosecuted error to this court. We find that prejudicial error intervened in the rendition of judgment in this case in that the Municipal Court of Circleville had no authority to give limited driving rights to drive to and from work to petitioner.
Therefore, the judgment herein is reversed and this cause is remanded to the Municipal Court of Circleville for further proceedings not inconsistent with this opinion.
Judgment reversed.
STEPHENSON, P. J., and ABELE, J., concur. *Page 453